DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 08/27/2021 has been entered – Claims 1, 3, 7, and 13-14 are amended. Claims 1-20 remain pending in the application. 

The objection to Claim 14 as previously set forth in the Non-Final Office Action mailed 04/30/2021 is overcome by Applicant’s amendment. 

The rejection of Claims 1-20 under 35 U.S.C. 112(b) as previously set forth in the Non-Final Office Action mailed 04/30/2021 is overcome by Applicant’s amendment. Note, however, that Applicant’s amendments present new issues with respect to Claims 7 and 13 under 35 U.S.C. 112(b) which are addressed in the new grounds of rejection presented below.

The rejection Claims 1, 3-10, and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2015/0162552 A1) and the rejection of Claims 15-20 under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0162552 A1) as previously set forth in the Non-Final Office Action mailed 04/30/2021 are overcome by Applicant’s amendment. However, as outlined below, new grounds of rejection have been made over Li et al (US 2016/0285015 A1). 

The rejection of Claims 1-2, 4, and 6-20 under 35 U.S.C. 103 as being unpatentable over Boudreault et al. (US 2018/0212162 A1) in view of Che et al. (US 2012/0018711 A1) as previously set forth in the Non-Final Office Action mailed 04/30/2021 are overcome by new grounds of rejection have been made.  
Response to Arguments
Insofar as they apply to the new grounds of rejection outlined below, Applicant’s arguments on Pages 33-35 of the response dated 08/27/2021 regarding the rejection of the Claims under 35 USC § 103 have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Page 34 of the reply that Claim 1 would not have been obvious over Boudreault in view of Che given the amendments to the claims. 
Examiner’s Response – The Examiner respectfully disagrees. As outlined in greater detail in the new grounds of rejection below, Boudreault in view of Che teaches Compound C which is a compound according to Claim 1.  
Applicant’s Argument – Applicant argues on Page 35 of the reply that Claims 2-20 which depends from Claim 1 are allowable by virtue of their dependency from Claim 1. 
Examiner’s Response – Applicant has not provided additional arguments with respect to this rejection and therefore, for the reasons discussed above, this is not considered persuasive.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 7, the claim includes the limitation “the 6-membered ring including at least two nitrogen atoms is selected from a pyridine group, a pyrazine group, a pyridazine group, and a triazine group.” However, a pyridine group is a 6-membered ring including only ONE nitrogen. Accordingly, it is unclear how the limitation of the claim may be met when pyridine is selected as “the 6-membered ring including at least two nitrogen atoms.” For purposes of examination, it will be assumed that pyridine is not present in the Markush group. 

Regarding Claim 13, the claim includes the limitation wherein CY2 is represented by one selected from Formulae CY2-A to CY2-D and CY2-F to CY2-L. Likewise, the claim includes the limitation wherein CY3 is represented by one selected from Formulae CY3-A to CY3-D and CY3-F to CY3-L. The structures of CY2-F and CY3-F are reproduced below. Note that R2 and R3 may each be hydrogen.


    PNG
    media_image1.png
    164
    132
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    151
    138
    media_image2.png
    Greyscale


Note that the newly amended independent Claim 1 includes the proviso wherein ring CY2 is not represented by Formula CY2-E or ring CY3 is not represented by Formula CY3-E. The structures of CY2-E and CY3-E are reproduced below. Note that CY2-E and CY3-E are equivalent to CY2-F and CY3-F respectively when R2 and R3 are selected as hydrogen.



    PNG
    media_image3.png
    167
    383
    media_image3.png
    Greyscale


	Accordingly, it is unclear how an organometallic compound according to Claim 13 wherein CY2 and CY3 are selected as CY2-F wherein R2 is H and CY3-F wherein R3 is H respectively may meet the above proviso of the independent claim. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As discussed above with respect to the rejection of Claim 13 under 35 USC § 112(b), the claim includes the limitation wherein CY2 is represented by one selected from Formulae CY2-A to CY2-D and CY2-F to CY2-L. Likewise, the claim includes the limitation wherein CY3 is represented by one selected from Formulae CY3-A to CY3-D and CY3-F to CY3-L. Note that R2 and R3 may each be hydrogen.
The newly amended independent Claim 1 includes the proviso wherein ring CY2 is not represented by Formula CY2-E or ring CY3 is not represented by Formula CY3-E. Note that CY2-E and CY3-E are equivalent to CY2-F and CY3-F respectively when R2 and R3 are selected as hydrogen. Therefore, the instant Claim 13 fails to include all the limitations of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 8, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2016/0285015 A1). 
Regarding Claims 1, 4-6, and 8, Li teaches an organometallic compounds useful as phosphorescent emitters in OLEDs including platinum (see Abstract). Li teaches exemplary emitters including the compound PtON6N (see Pg. 22) whose structure is displayed below for comparison to Formula 1 of the instant claim. 

Instant: 
    PNG
    media_image4.png
    346
    446
    media_image4.png
    Greyscale
      Li PtON6N: 
    PNG
    media_image5.png
    374
    445
    media_image5.png
    Greyscale


	As seen from the structures above, Li’s PtON6N meets each of the following limitations of Formula 1 and the instant claims:
M is Pt
X1 and X4 are N
X2 and X3 are C
the bond between X1 & M and the bond between X4 & M are coordinate bonds
the bond between X2 & M and the bond between X3 & M are covalent bonds
CY1 is a C3 heterocyclic group (a pyrazole)
CY2 is a C6
CY2 is a C6 carbocyclic group (a benzene)
CY4 is a C4 heterocyclic group (a pyrimidine) – a 6 membered ring with 2 N
neither CY2 nor CY3 are represented by Formulae CY2-E or CY3-E respectively 
CY1 and CY4 are not linked
T1 is a single bond
T2 is *-O-*’
T3 is *-N(R7)-*’ wherein R7 is a substituted C6 aryl group (a phenyl) which satisfies the <First Condition>
a1 is 1; R1 is an unsubstituted C6 aryl group (a phenyl)
a3 is 1; R3 is a substituted C6 aryl group (a phenyl)
a2 and a4 are each independently 0
R2, R4, R8, Q1-Q3, Q11-Q13, Q21-Q23, and Q31-Q33 are not required to be present 

Regarding Claim 10, Li teaches the organometallic compound PtON6N according to Claim 1 above including a benzene ring, representative of CY2, which is reproduced below for comparison to Formula CY2-1(1) of the instant claim. 

Instant:  
    PNG
    media_image6.png
    156
    134
    media_image6.png
    Greyscale
           Li PtON6N: 
    PNG
    media_image5.png
    374
    445
    media_image5.png
    Greyscale


As seen from the structures above, the benzene ring (CY2) of Li’s PtON6N meets each of the following limitations of the instant claim:
X2 is C
a23 is 0
* indicates a binding site to M in Formula 1
*’ indicates a binding site to T1 in Formula 1
*’’ indicates a binding site to T2 in Formula 1
R2, X21, R21-R22, and a22 and a24-a27 are not required to be present

Regarding Claim 11, Li teaches the organometallic compound PtON6N according to Claim 1 above including a benzene ring, representative of CY3, which is reproduced below for comparison to Formula CY3-1(1) of the instant claim. 

Instant:  
    PNG
    media_image7.png
    149
    125
    media_image7.png
    Greyscale
           Li PtON6N: 
    PNG
    media_image5.png
    374
    445
    media_image5.png
    Greyscale


As seen from the structures above, the benzene ring (CY4) of Li’s PtON6N meets each of the following limitations of the instant claim:
X3 is C
a33 is 1, R3 is a substituted C6 aryl group (a phenyl)
* indicates a binding site to M in Formula 1
*’ indicates a binding site to T3 in Formula 1
*’’ indicates a binding site to T2 in Formula 1
X31, R31-R32, and a32, and a34-a37 are not required to be present

Regarding Claim 12, Li teaches the organometallic compound PtON6N according to Claim 1 above including a pyrimidine ring, representative of CY4, which is reproduced below for comparison to Formula CY4-1(5) of the instant claim. 

Instant:  
    PNG
    media_image8.png
    122
    121
    media_image8.png
    Greyscale
       Li PtON6N: 
    PNG
    media_image5.png
    374
    445
    media_image5.png
    Greyscale


As seen from the structures above, the benzene ring (CY4) of Li’s PtON6N meets each of the following limitations of the instant claim:
X4 is N
a44 is 0 
* indicates a binding site to M in Formula 1
*’ indicates a binding site to T3 in Formula 1
R4, a42, and a43-a48 are not required to be present








Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2016/0285015 A1) as applied to Claim 1 above. 
Regarding Claims 15-18, Li teaches the organometallic compound PtON6N according to Claim 1 above. Li suggests that the multidentate metal complexes including PtON6N are suitable as the emitter in organic light emitting diodes (see [0006]) but does not explicitly teach an organic 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the OLED of Li described above by swapping the platinum complex PtON7-t-Bu dopant for Li’s PtON6N since Li teaches both may be suitably selected as the platinum complex in their inventive OLED. The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified EML would remain useful in the device of Li and would possess the benefits taught by Li. See MPEP § 2143 (B). 
	
	Regarding Claims 19-20, although the instant claims are drawn to an apparatus, the only positive limitation of the claimed apparatus is organic light-emitting device of Claim 15. Claim 19 does not add any further structural or functional limitations to the device and/or organometallic compound. Li teaches the organic light emitting device according to . 


Claims 1, 3-4, 6-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreault et al. (US 2018/0212162 A1) in view of Che et al. (US 2012/0018711 A1).
Regarding Claims 1, 4, 6, and 8, Boudreault teaches phosphorescent metal complexes comprising a first ligand LA for use in the emissive region of an OLED (see Abstract, [0016]-[0017], and [0026]). One specifically envisioned ligand LA is LA478 (see Pg. 12) which is visualized below. 

Boudreault LA478 : 
    PNG
    media_image9.png
    527
    402
    media_image9.png
    Greyscale


	Boudreault teaches that the organometallic compound including ligands LA may have a formula of Pt(LA)(LB) wherein LA and LB may be the same or different (see [0079]). Boudreault does not explicitly teach an organometallic complex including LA478. However, given the general formula and the teachings of Boudreault, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form a platinum complex wherein LA is specifically selected as LA478. Such a selection would have been a choice from a finite number of identified, predictable solutions of a ligand useful as the ligand LA in the platinum organometallic complex of Boudreault. One of ordinary skill in the art would have been motivated to produce additional compounds represented by the general formula Pt(LA)(LB) in 
Boudreault also teaches exemplary ligands LB including the following compound wherein Ra and Rb may be independently selected from the group of substituents including hydrogen (see [0081]). See also Boudreault’s LB1 which is an exemplary ligand according to the structure below and is an unsubstituted phenyl pyridine (see [0083]). 

Boudreault’s LB: 
    PNG
    media_image10.png
    273
    143
    media_image10.png
    Greyscale


Accordingly, it also would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the platinum complex comprising LA478 above with an unsubstituted phenyl pyridine ligand as the ligand LB (i.e. a ligand according to the above structure wherein Ra and Rb are each independently H) because it would have been a choice from a finite number of identified, predictable solutions of a ligand useful as the second ligand LB in the complex of Boudreault which is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (E). 
The selections discussed above would yield a metal complex with the following structure, referred to herein as Pt(LA478)(LPh-Pyr).

Boudreault Pt(LA478)(LPh-Pyr) : 
    PNG
    media_image11.png
    421
    397
    media_image11.png
    Greyscale


Boudreault also teaches that ligands LA and LB in compounds of the formula Pt(LA)(LB)  may optionally be connected to form a tetradentate ligand (see [0079]). Furthermore, in the analogous art of platinum(ll) organometallic compounds for use in organic light-emitting diodes, Che teaches that it was known in the art at the effective filing date of the claimed invention that the binding energy between a ligand and a platinum(ll) center in an organometallic compound gets higher when the number of coordination positions in the ligand increases; that is, the binding energy between a ligand and platinum(ll) center is highest in tetradentate-type platinum(ll) complexes (see [0006]). Che also teaches compounds wherein only single bonds are employed to form tetradentate ligands (see Pg. 1, Structure 1 & Exemplary Ligands in [0019]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to further modify Pt(LA478)(LPh-Pyr) by connecting the ligands using a single bond such that the compound has a tetradentate structure since Boudreault teaches that such a compound is envisioned and Che suggests that such a modification would yield increased complex stability. 
Furthermore, it would have been obvious to one of ordinary skill in the art to select the location of the bond between ligands LA and LB such that the bond is between the two N-containing rings. Such a selection would have been a choice from a finite number of identified, predictable solutions of an orientation for the bond between the ligands LA and LB in the complex of Boudreault and possessing the benefits of Boudreault in view of Che. One of ordinary skill in A)(LB) wherein having the benefits taught by the prior art in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP 2143 § (E). 
The above modification would yield a compound of the following structure, referred to herein as Compound C and reproduced below for comparison to Formula 1 of the instant claim.

Instant: 
    PNG
    media_image4.png
    346
    446
    media_image4.png
    Greyscale
    Compound C: 
    PNG
    media_image12.png
    444
    424
    media_image12.png
    Greyscale


As seen from the structures above, Compound C (Boudreault in view of Che) meets each of the following limitations of Formula 1 and the instant claims:
M is Pt
X1 and X4 are C
X2 and X3 are N
the bond between X1 & M and the bond between X4 & M are covalent bonds
the bond between X2 & M and the bond between X3 & M are coordinate bonds
CY1 is a C10 carbocyclic group (a naphthalene)
CY2 is a C8 heterocyclic group (a quinazoline) – a ring which comprises a 6 membered ring with 2 N atoms
CY3 is a C5 heterocyclic group (a pyridine) – a ring which is NOT represented by Formula CY3-E
CY4 is a C6 carbocyclic group (a benzene)
[AltContent: ]CY1 and CY4 are not linked
[AltContent: textbox (<Second Condition>
is met)]T1 - T3 are each independently single bonds
CY1, M, and CY2 form a cyclometalated 5-membered ring
CY2, M, and CY3 form a cyclometalated 5-membered ring
a2 – a4 are each independently 0
a1 is 1 and R1 is an unsubstituted C4 alkyl group (a tert-butyl group)
R2-R4, R7-R8, Q1-Q3, Q11-Q13, Q21-Q23, and Q31-Q33 are not required to be present 

Regarding Claim 3, Boudreault in view of Che teaches the organometallic Compound C according to Claim 1 above wherein CY3 is a 6 membered ring including at least one N atom (a pyridine) and CY1 is a condensed ring in which 2 6-membered rings including no N atoms are condensed with each other (a naphthalene) as required by the instant claim. 
Furthermore, CY1 is a condensed ring in which two 6-membered rings are condensed (a naphthalene) and CY1 and CY4 have an asymmetric structure with respect to an inversion axis passing through M as required by the instant claim. Likewise, CY3 is a 6-membered ring including one N atom (a pyridine) and CY2 and CY3 have an asymmetric structure with respect to an inversion axis passing through M as required by the instant claim. 

Regarding Claim 7, Boudreault in view of Che teaches the organometallic Compound C according to Claim 1 above wherein CY1 is a condensed ring in which two 6-membered rings are condensed with each other (a naphthalene). The 6-membered rings in the above condensed ring system are a benzene both benzenes. 

Regarding Claim 9, Boudreault in view of Che teaches the organometallic Compound C according to Claim 1 above including a naphthalene, representative of CY1, which is reproduced below for comparison to Formula CY1-1(9) of the instant claim. 

Instant: 
    PNG
    media_image13.png
    177
    152
    media_image13.png
    Greyscale
       Compound C: 
    PNG
    media_image12.png
    444
    424
    media_image12.png
    Greyscale


As seen from the structures above, the naphthalene ring (CY1) of Compound C meets each of the following limitations of the instant claim:
X1 is C
a16 is 1 and R1 is an unsubstituted C4 alkyl group (a tert-butyl group)
* indicates a binding site to M in Formula 1
*’ indicates a binding site to T1 in Formula 1
a12-a15 and a17-a18 are not required to be present

Regarding Claim 10, Boudreault in view of Che teaches the organometallic Compound C according to Claim 1 above including a quinazoline, representative of CY2, which is reproduced below for comparison to Formula CY2-1(7) of the instant claim. 

Instant: 
    PNG
    media_image14.png
    158
    211
    media_image14.png
    Greyscale
       Compound C: 
    PNG
    media_image12.png
    444
    424
    media_image12.png
    Greyscale


2) of Compound C meets each of the following limitations of the instant claim:
X2 is N
a24 is 0
* indicates a binding site to M in Formula 1
*’ indicates a binding site to T1 in Formula 1
*’’ indicates a binding site to T2 in Formula 1
R2, X21, R21-R22, a22-a23, and a25-a27 are not required to be present

Regarding Claim 11, Boudreault in view of Che teaches the organometallic Compound C according to Claim 1 above including a pyridine, representative of CY3, which is reproduced below for comparison to Formula CY3-1(1) of the instant claim. 

Instant: 
    PNG
    media_image15.png
    155
    130
    media_image15.png
    Greyscale
       Compound C: 
    PNG
    media_image12.png
    444
    424
    media_image12.png
    Greyscale


As seen from the structures above, the pyridine ring (CY3) of Compound C meets each of the following limitations of the instant claim:
X3 is N
a33 is 0
* indicates a binding site to M in Formula 1
*’ indicates a binding site to T3 in Formula 1
*’’ indicates a binding site to T2
R3, X31, R31-R32, a32 and a34-a37 are not required to be present

Regarding Claim 12, Boudreault in view of Che teaches the organometallic Compound C according to Claim 1 above including a benzene, representative of CY4, which is reproduced below for comparison to Formula CY4-1(1) of the instant claim. 

Instant:  
    PNG
    media_image16.png
    140
    115
    media_image16.png
    Greyscale
    Compound C: 
    PNG
    media_image12.png
    444
    424
    media_image12.png
    Greyscale


As seen from the structures above, the benzene ring (CY4) of Compound B meets each of the following limitations of the instant claim:
X4 is C
a44 is 0 
* indicates a binding site to M in Formula 1
*’ indicates a binding site to T3 in Formula 1
R4, a42-a43 and a45-a48 are not required to be present

	Regarding Claims 15-17, Boudreault in view of Che teaches the organometallic Compound C according to Claim 1 above but the combination does not explicitly teach an organic light-emitting device including Compound C. However, Boudreault teaches an organic light-emitting device (OLED) including a first electrode (anode 115), a second electrode (a cathode 160), and an organic layer therebetween (see [0035] and Fig. 1). Said organic layer includes an emissive layer 135, a hole transport region between the first electrode and the A are included in the emissive layer (see [0026]). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the OLED of Boudreault using Compound C (a compound including ligand LA or, more specifically, LA478) in the emissive layer. One would have reasonably expected the elements of the prior art to predictably maintain their respective properties or functions after they have been combined. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (A). 

	Regarding Claim 18, Boudreault in view of Che teaches the organic light emitting device according to Claim 17 above wherein the emission layer comprises the organometallic Compound C. Boudreault also suggests that the emissive layer may be formed using the inventive compound as a dopant and further including a host (see [0109]-[0110]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to further modify the device of Boudreault in view of Che by adding a host to the emissive layer. One of ordinary skill in the art would reasonably have expected the elements of the prior art to predictably maintain their respective properties or functions after they have been combined. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (A). 
	With respect to the recited limitation wherein “an amount of host is larger than an amount of the organometallic compound”, the prior art does not explicitly teach such a limitation. However, Boudreault refers to the inventive compound (corresponding to Compound C) as a dopant and the other material as a host. One of ordinary skill in the art would understand that a 

	Regarding Claim 19, although the instant claims are drawn to an apparatus, the only positive limitation of the claimed apparatus is organic light-emitting device of Claim 15. Claim 19 does not add any further structural or functional limitations to the device and/or organometallic compound. Boudreault in view of Che teaches the organic light emitting device according to Claim 15, as described above, and does not include any components that would make it unfit for use as an apparatus. 
Furthermore, Boudreault teaches that the inventive OLEDs (those comprising ligands LA in the emissive region) can be incorporated into consumer products, electronic component modules, and lighting panels (see [0114]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to form one of the above products, such as the lighting panel, using the OLED according to Claim 15 (Boudreault in view of Che). One of ordinary skill in the art would have done so with the reasonable expectation that the elements of the prior art predictably maintain their respective properties or functions after they have been combined. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (A). A light emitting panel comprising an OLED according to Claim 15 is considered to read on the instant claim. 

Regarding Claim 20, Boudreault in view of Che teaches the apparatus according to Claim 19 above, both wherein the OLED by itself is considered the apparatus and wherein a lighting panel comprising the OLED is considered the apparatus. In both cases, the apparatus is considered a light-emitting apparatus and an electronic apparatus. 

Claims 2 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreault et al. (US 2018/0212162 A1) in view of Che et al. (US 2012/0018711 A1), as applied to Claim 1 above, and further in view of Tsuboyama et al. (US 6,780,528 B2).
Regarding Claim 13, Boudreault in view of Che teaches the organometallic Compound C according to Claim 1 above. Boudreault suggests that ligands according to their invention for use in OLEDs display red-shift and have good external quantum efficiency (see [0058]). 
Compound C is not a compound according to Claim 13 because the naphthalene ring of CY1 is substituted with a tert-butyl moiety. However, the left-hand ligand of Compound C (LA478) is a ligand according to the general Formula II of Boudreault (see [0016]) wherein G is selected as a naphthalene group with the attachment shown structures below (see [0017]). 

Boudreault’s Formula II:  
    PNG
    media_image17.png
    145
    188
    media_image17.png
    Greyscale
    G (Naphthalene): 
    PNG
    media_image18.png
    218
    139
    media_image18.png
    Greyscale


	Boudreault teaches that R2 may be selected from a group including hydrogen and alkyl groups (like the tert-butyl groups of LA478), among others (see [0020]). Therefore, given the general formula and the teachings of Boudreault, it would have been obvious to one of ordinary skill in the pertinent at before the effective filing date of the claimed invention to substitute the tert-butyl moiety on the naphthalene group of Compound C for hydrogen because Boudreault the variable R2 may suitably be selected as hydrogen. The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would remain useful as a 
	Compound C is also not a compound according to Claim 13 because the rings of the right-hand ligand (the phenyl-pyridine) are not included in the Markush groups for CY3 / CY4 of the instant claims. However, it is noted that said ligand is a ligand LB according to Boudreault’s general formula which is reproduced below (see Pg. 20). Note that in said Formula, X3 may be C or N and each Rb may be an alkenyl group which are fused with to form a ring (see [0081]). 

Boudreault’s LB-BROAD:
    PNG
    media_image19.png
    279
    137
    media_image19.png
    Greyscale


In the analogous art of platinum complexes for use in luminescent devices, Tsuboyama teaches a variety of CyC-CyN type ligands useful in a platinum complex including Compound 128 (see Table 2) which comprises phenyl-pyridine ligands and Compound 175 (see Table 3) which comprises naphthyl-pyrazine ligands. The ligand of Compound 175 is visualized below. Note that the structure falls within the general formula of Boudreault’s LB above. Therefore, Tsuboyama teaches that both phenyl-pyridine and the ligand below are suitably selected as CyC-CyN typed ligands in a platinum complex for use in a light emitting device. 

Tsuboyama 175 Ligand:
    PNG
    media_image20.png
    295
    194
    media_image20.png
    Greyscale


Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Compound C (Boudreault in view of Che) by substituting the phenyl-pyridine group for a naphthyl-pyrazine group as Tsuboyama teaches that both are suitably selected as a CyC-CyN type ligand in a platinum complex for use in a light emitting device. The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would remain useful in the OLEDs of Boudreault as would possess the benefits taught by Boudreault. See MPEP § 2143 (B). Likewise, it would have been obvious to one of ordinary skill in the art performing the above modification to specifically select the ligand in Tsuboyama’s Compound 175 as such a selection would have been a choice from a finite number of identified, predictable solutions of CyC-CyN type ligand for use in a platinum complex which is within the ambit of the ordinarily skilled artisan. See MPEP § 2143 (E).
The above modifications of Compound C would yield the following structure, referred to herein as Compound D. 
Compound D: 
    PNG
    media_image21.png
    305
    389
    media_image21.png
    Greyscale

	
	As seen from the structure above, Compound D (Boudreault in view of Che and Tsuboyama) meets each of the following limitations of the instant claim:  
CY1 is represented by CY1-H wherein * indicates a binding site to M and *’ indicates a binding site to T1 in Formula 1

    PNG
    media_image22.png
    153
    97
    media_image22.png
    Greyscale

CY2 is represented by CY2-F wherein R2 is H, * indicates a binding site to M, *’ indicates a binding site to T1, and *’’ indicated a binding site to T2 in Formula 1

    PNG
    media_image23.png
    173
    134
    media_image23.png
    Greyscale

CY3 is represented by CY3-C wherein R3a+R3b are each hydrogen, * indicates a binding site to M, *’ indicates a binding site to T3, and *’’ indicated a binding site to T2 in Formula 1

    PNG
    media_image24.png
    116
    102
    media_image24.png
    Greyscale

CY4 is represented by CY4-H wherein * indicates a binding site to M and *’ indicates a binding site to T3 in Formula 1

    PNG
    media_image25.png
    151
    94
    media_image25.png
    Greyscale

R1, R3-R4, X21, X31, R2a-R2b, R21-R22, and R31-R32 are not required to be present 

Regarding Claims 2 and 14, Boudreault in view of Che and Tsuboyama teaches Compound D above which is a compound according to Claim 13 (and therefore a compound according to Claim 1). 
Compound D differs from similar compounds in Claim 14 in that it does not include cyano substituents on the naphthyl-pyrazine moiety. However, recall that said moiety is a ligand according to Boudreault’s general formula which is reproduced below, wherein Ra may be selected from a group of substituents including a nitrile (see [0081]). 

Boudreault’s LB-BROAD:
    PNG
    media_image19.png
    279
    137
    media_image19.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Compound D by substituting the hydrogen substituents for nitrile (cyano) substituents on the pyrazine ring. Such a modification would have been a substitution of one known Ra substituent for another and one of ordinary skill in the art would expect the predictable result that the modified compound would remain useful in the OLEDs of Boudreault as would possess the benefits taught by Boudreault. See MPEP § 2143 (B). Likewise, it would have been obvious to one of ordinary skill in the art performing the above modification to specifically select the a nitrile as Ra as such a selection would have been a choice from a finite number of identified, predictable solutions of substituents suitable as Ra in the ligand of Boudreault which is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (E). Finally, it would have been obvious to specifically substitute 2 hydrogen groups for nitriles and to select the two locations indicated in the structure below as the location for said nitrile substitutions as it would have been a choice from a finite number of identified, predictable 
Concerning Claim 14, Boudreault in view of Che and Tsuboyama teaches the organometallic Compound E according to Claim 1. Compound E is equivalent to Compound 25 of the instant Claim as shown below. 

Instant: 
    PNG
    media_image26.png
    401
    373
    media_image26.png
    Greyscale
  Compound E: 
    PNG
    media_image27.png
    366
    421
    media_image27.png
    Greyscale


Concerning Claim 2, Boudreault in view of Che and Tsuboyama teaches the organometallic Compound E according to Claim 1 above but the combination appears silent with respect to the property wherein the compound is a near-infrared (NIR) light-emitting compound having a maximum emission wavelength of about 755 or more. However, Compound B is equivalent to Compound 25 of the instant application and therefore includes a strong-donor acceptor-type ligand which enables the shifting of a maximum emission wavelength to a long wavelength (e.g. a wavelength range of about 755 nm to about 1,500 nm) (see instant specification [00138]-[00141]). Likewise, Compound E (equivalent to Compound 25) is substantially similar to Compound 24 which is shown to emit light having a maximum wavelength of 893 nm (see Table 1 of the instant specification) which falls within the claimed range. Therefore, the property wherein Compound E is a near-infrared (NIR) light-emitting 
	Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789